DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination claim 11 will be interpreted as reading ‘…comprises static traffic information including at least one of vehicle speed, rotation speed or speed limitation’ and claim 12 will be interpreted as reading ‘…dynamic traffic information including at least one of an advanced driving assistance system, a lane departure warning system, a self-adjusting cruise control system, a navigation system, or real-time traffic conditions’.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (US 2019/0107713 A1).
Regarding claim 1, Sato teaches a head up display apparatus adapted to project an image light beam onto a target element (200, figure 1), the head up display apparatus comprising:
A display unit (120, figure 1) adapted to provide the image light beam, wherein the image light beam comprises a first light beam and a second light beam (see L2, L1, figure 1),
A diffusion device (160, 150, figure 1) disposed on a transmission path of the image light beam, and comprising a first diffusion region and a second diffusion region, wherein the first diffusion region and the second diffusion region respectively have an optical structure (figure 5a and 5b) and the optical structure of the first diffusion region is different from the optical structure of the second diffusion region (paragraph 0033 and 0036); and
An optical system (170, 180, figure 1), disposed on the transmission path of the image light beam, and the diffusion device being located between the optical system and the display unit (see figure 1), wherein the first diffusion region and the optical system are located on a transmission path of the 
Regarding claim 3, Sato further teaches a processing unit (190, figure 1), electrically connected to the display and adapted to adjust the first light beam and the second light beam to make the first image and the second image to display in the same display direction (toward the eye of the user in figure 1).
Regarding claim 4, Sato teaches the diffusion device comprises a first diffuser (150, figure 1) and a second diffuser (160, figure 2), the first diffusion region is located at the first diffuser and the second diffusion region is located at the second diffuser (figure 5).
Regarding claim 5, Sato teaches the first light beam passes through the first diffusion region and is transmitted to the target element (via 170 and 180, figure 1, transmitted to 200, figure 1), and the second light beam passes through the second diffusion region and is transmitted to the target element also via 170 and 180, figure 1, transmitted to 200, figure 1).
Regarding claim 7, Sato teaches the target element is a windshield of a vehicle (200, figure 1), and is configured to receive the first light beam and the second light beam coming from the optical system (see 180 to 200, N1, N2, figure 1).
Regarding claim 8, Sato teaches the first light beam is projected to a projection target (N2, E, figure 1) through the target element and forms the first image on a first imaging plane (virtual image is formed at A2(V2), figure 1), and the second light beam is projected to the projection target (N1, E, figure 1) through the target element and forms the second image on a second imaging plane (see virtual image formed at A1(V1), figure 1).  In claim 8, there is nothing to determine which is the first virtual image and which is the second virtual image so either image of Sato can serve as the first or second virtual image.

Regarding claim 10, Sato teaches a distance of the second imaging plane relative to the projection target is greater than a distance of the first imaging plane relative to the projection target (see A1V1, figure 1 which is further from E than A2V2, figure 1).  It does not matter for the purposes of claim 8 upon which claim 10 depends which image is called first and which is called second, therefor that which is called first in Sato can be considered the second for the purpose of examination.
Regarding claim 13, Sato teaches the optical system comprises a plurality of reflecting elements (170, 180, figure 1) configured to respectively transmit the first light beam and the second light beam coming from the diffusion device to different positions of the target element (see N1, N2, figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0107713 A1) in view of Ishimoto (US 2014/0293431 A1).
Regarding claim 2, Sato teaches the display unit comprises an optical engine module (120, figure 1).
Sato does not specify a cooling module.
Ishimoto teaches a cooling module (14a-c, figure 2; paragraph 0037).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Sato to use a cooling system such as taught in Ishimoto in order to stabilize the properties of the light for display (paragraph 0003).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0107713 A1) in view of Yamaguchi et al. (US 2016/0170099 A1).
Regarding claim 6, Sato does not teach that the first light beam is reflected by the first diffusion region and transmitted to the target element, and the second light beam is reflected by the second diffusion region and transmitted to the target element.
Yamaguchi teaches the use of a reflective diffusing element for projected the image (paragraph 0050).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify each diffuser of Sato to be reflective as taught in Yamaguchi in order to fold the light path to help make the projection system more compact.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0107713 A1) in view of Shigeno et al. (US 2016/0209649 A1).

Shigeno teaches the HUD system can display vehicle speed (paragraph 0041).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Sato to display vehicle speed with the first display such as taught in Shigeno in order to help vehicle drivers better comply with traffic laws.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0107713 A1) in view of Mochizuki et al. (US 2016/0120403 A1).
Regarding claim 12, Sato does not specify that the second image comprises dynamic traffic information such as an advanced driving assistance system, a lane departure warning system, a self-adjusting cruise control system, a navigation system or real-time traffic conditions.
Mochizuki teaches displaying dynamic traffic information including navigation (paragraph 0111).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Sato to display navigation information on the second display such as taught in Mochizuki in order to make the head up display system more convenient for the user.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2019/0107713 A1) in view of Kim et al. (US 2020/0026075 A1).
Regarding claim 14, Sato does not specify that the display unit simultaneously displays a frame corresponding to the first image and corresponding to the second image.
Kim teaches a head up display system simultaneously displaying a first image and a second image (paragraph 0137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.